Case 1:16-cr-20549-RNS Document 985 Entered on FLSD Docket 11/26/2018 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 16-20549-CR-SCOLA
  UNITED STATES OF AMERICA,


  vs.


  PHILIP ESFORMES, et al.

          Defendants.

                                                   /

    ORDER GRANTING UNOPPOSED MOTION FOR APPROVAL OF TERMINATION
        OF LEASE AND LICENSE RIGHTS OF TAFHIKHU ASSOCIATES LLC
   TENANT/OPERATOR OF SOUTH DADE NURSING AND REHAB CENTER, KABIRHU
   ASSOCIATES LLC TENANT/OPERATOR OF GOLDEN GLADES NURSING & REHAB
     CENTER, AND ALMOVEA ASSOCIATES LLC TENANT/OPERATOR OF NORTH
    DADE NURSING & REHAB CENTER WHOSE OWNERSHIP IS HELD, IN PART, BY
                      DEFENDANT PHILIP ESFORMES


          THIS CAUSE is before the Court on the Unopposed Motion of Business Entities 17475

  LLC (“17475”), 220 Sierra LLC (“220 Sierra”) and 1255 LLC, each Delaware limited liability

  companies (“1255”, and together with 17475 and 220 Sierra, collectively, the “PropCos”), for

  Approval of the termination of any ownership rights that Defendant Philip Esformes (“Esformes”)

  (individually or through any affiliate entities) may have in: (i) the tenant/operator leases (the “Leases”)

  applicable to long-term skilled nursing facilities licensed as South Dade Nursing and Rehab Center (the

  “South Dade Facility”), Golden Glades Nursing & Rehab Center (the “Golden Glades Facility”), and

  North Dade Nursing & Rehab Center (“North Dade Facility”, and together with South Dade Facility and

  Golden Glades Facility, the “Facilities”); and (ii) the licenses issued by the Florida Agency for

  Healthcare Administration (“AHCA”) to operate the Facilities (the “Licenses”); and to permit a
Case 1:16-cr-20549-RNS Document 985 Entered on FLSD Docket 11/26/2018 Page 2 of 3




  transfer of the leasehold interest and new commercial leases to be executed (collectively, the “New

  Leases”) along with a change of ownership and transfer of the Licenses, if approved by the relevant

  regulatory authorities, to the new operators SD Opco, GG Opco and ND Opco (the “Motion”)

  (ECF No. 979). The Court has carefully reviewed the Motion and is otherwise fully informed.

  Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1.      The Unopposed Motion for approval of termination of lease rights of

  Tenant/Operator Takifhu Associates LLC for South Dade Nursing & Rehab Center, 17475 S.

  Dixie Hwy, Miami, Florida 33157, whose Equity Ownership is held, in part by Defendant Philip

  Esformes, to enable execution of a new Master Tenant Lease with GGSD Real Estate LLC and

  Subtenant/Operator SD Opco LLC, is hereby GRANTED.

         2.      The Unopposed Motion for approval of termination of lease rights of

  Tenant/Operator Kabirhu Associates LLC for Golden Glades Nursing & Rehab Center, 220 Sierra

  Drive, Miami Florida 33179, whose Equity Ownership is held, in part by Defendant Philip

  Esformes, to enable execution of a new Master Tenant Lease with GGSD Real Estate LLC and

  Subtenant/Operator GG Opco LLC, is hereby GRANTED.

         3.      The Unopposed Motion for approval of termination of lease rights of

  Tenant/Operator Almovea Associates LLC for North Dade Nursing & Rehab Center, 1255 NE

  135th Street, North Miami Florida 33161, whose Equity Ownership is held, in part by Defendant

  Philip Esformes, to enable execution of a new Tenant Lease with ND Opco LLC, is hereby

  GRANTED.
Case 1:16-cr-20549-RNS Document 985 Entered on FLSD Docket 11/26/2018 Page 3 of 3




         IT IS FURTHER ORDERED AND ADJUDGED, to the extent that, if approved by the

  relevant regulatory authorities, a transfer and change of ownership of the Licenses to operate the

  skilled nursing facilities referenced herein known as South Dade Nursing & Rehab Center, Golden

  Glades Nursing & Rehab Center and North Dade Nursing & Rehab Center to GGSD Real Estate

  LLC, SD Opco LLC, GG Opco LLC and DD Opco LLC, the entities approved by this Order, will

  not violate this Court’s Temporary Restraining Order (ECF No. 877) as subsequently modified.

         DONE and ORDERED in Chambers at Miami, Florida, on November 26, 2018.



                                               ________________________________
                                               ROBERT N. SCOLA, JR.
                                               UNITED STATES DISTRICT JUDGE


  cc: counsel of record
